—Order and judgment (one paper), Supreme Court, New York County (Diane Lebedeff, J.), entered June 1, 1999, which, inter alia, granted plaintiffs motion for summary judgment to the extent of dismissing defendant landlord’s counterclaims seeking to recover roof replacement costs from plaintiff and granted defendant’s motion for partial summary judgment to the extent of dismissing plaintiff City’s first cause of action to recover monies paid by plaintiff to defendant used to cover defendant’s borrowing costs, unanimously affirmed, without costs.
In this dispute over the interpretation of certain provisions in leases entered into between the City of New York and defendant landlord, the IAS court, in dismissing defendant’s first and third counterclaims, properly concluded that, even though plaintiff City’s utilization of the subject building’s roof may have contributed to the deterioration of that roof, there is no provision in either the 1978 lease or the 1983 lease modification mandating that the City pay for any part of the replacement of the building’s roof. The leases here implicated were the product of negotiations undertaken by sophisticated and knowledgeable individuals who, had they so intended, could easily have provided for the City’s payment of a portion of the replacement cost (see, Chimart Assocs. v Paul, 66 NY2d 570, 574), and there is no basis for reading anything into the lease provisions that is not expressly stated therein.
The court’s finding that the City intended to reimburse defendant for borrowing costs incurred in connection with the renovation of the demised premises is warranted by the clear language of the lease. Concur — Nardelli, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.